Citation Nr: 1046180	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  05-24 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for any neurological 
manifestations of the Veteran's service-connected cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1968 until 
August 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an October 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.       

This case was previously before the Board in November 2008 and 
was remanded for additional development, including the provision 
of VCAA notice and a new VA examination.  The remand instructions 
have been accomplished and the claim has properly been returned 
to the Board.

In a November 2010 statement, the Veteran appears to contend that 
he is not service connected for a neck disability.  However, the 
Board notes that the Veteran is indeed service-connected for a 
neck disability, namely his service-connected cervical spine 
disability, which includes the area of the spine corresponding to 
the neck.  

The Board notes that the AMC issued a September 2010 rating 
decision denied service connection for a neurological impairment.  
The Board notes that such an issue characterization is unclear.  
The current issue is as stated on the title page of this 
decision:  service connection for any neurological manifestations 
of the Veteran's service-connected cervical spine disability.  

In November 2010, the Veteran submitted evidence directly to the 
Board without a waiver of initial consideration of this evidence 
by the RO and the RO did not issue a Supplemental Statement of 
the Case (SSOC).  However, this evidence is duplicative of 
evidence previously considered by the RO.  The pertinent evidence 
is in regards to a September 2010 MRI finding that the Veteran 
has degenerative disc disease and degenerative joint disease, 
with mild spinal canal stenosis and neuroforaminal stenosis.  The 
previously considered May 2007 VA examiner similarly found 
cervical spine found degenerative disc disease with 
neuroforaminal narrowing on the left at C5-6 and C6-7.  The 
December 2009 VA examination made similar findings as well.  As 
such, the evidence pertinent to the current claim of a separate 
rating for the Veteran's service-connected cervical spine 
disorder is duplicative of the evidence previously considered by 
the RO and a remand for RO consideration of that evidence is not 
necessary.

The issue of the service-connected lumbar spine disability 
was mentioned in the November 2010 statement.  The 
Veteran's statement is unclear as to whether he wishes to 
file a claim for an increased rating for that disability.  
That issue has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to the 
AOJ for appropriate action, including clarifying if the 
Veteran wishes to file a claim for an increased rating.  


FINDING OF FACT

The evidence of record does not show that the Veteran has any 
neurological manifestations of his service-connected cervical 
spine disability.  


CONCLUSION OF LAW

The criteria for a separate rating for neurological 
manifestations of a cervical spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, and 4.71a, Diagnostic 
Code 5242 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any errors in notice required under the VCAA should be 
presumed to be prejudicial to the claimant unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Under Sanders, VA bore the burden of proving that such an 
error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 
(2009), the U.S. Supreme Court held that the Federal Circuit's 
blanket presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  Id.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant. 

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in February 2010 that fully addressed all of 
the notice elements and was sent prior to the initial RO decision 
in this matter.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  The letter also informed him that 
his service connection claim must be supported by evidence 
indicating a current disability, evidence that the injury or 
disease was incurred or aggravated during service, and medical 
evidence of a nexus between the current disability and the in-
service injury or disease.  A secondary service connection claim 
would require a current disorder and that it was either caused or 
aggravated by a service-connected disability.  He was further 
informed that VA would seek to provide federal records.   
Finally, he was informed that it was his responsibility to 
support his claim with appropriate evidence, though VA would help 
him obtain records from any non-federal sources.  Although the 
letter was sent after the initial adjudication of the claim for 
an increased rating for his service-connected cervical spine 
disability, any timing error was cured by the subsequent 
readjudication of the claim by a September 2010 Supplemental 
Statement of the Case.
 
With respect to the Dingess requirements, the February 2010 
letter also included notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal and any timing error was cured by the subsequent 
readjudication of the claim by a September 2010 Supplemental 
Statement of the Case.

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content. Therefore, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

The RO has obtained VA outpatient treatment records and he has 
submitted medical records and statements.  He was also provided 
an opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  

In addition, he was afforded a VA medical examination, most 
recently in December 2009, which provided specific medical 
opinions pertinent to the issue on appeal.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The Board 
finds that all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the Claim

The Veteran has essentially contended that he has neurological 
manifestations of his service-connected cervical spine 
disability, which warrant separate rating.  

VA medical records generally indicate numerous complaints of pain 
radiating to the upper extremities.  

The Veteran received a VA examination in August 2004.  The 
neurological examination of the upper extremities revealed motor 
function within normal limits, sensory function within normal 
limits, and upper extremity reflexes of 2+ for the biceps and 
triceps bilaterally.  

A December 2006 VA outpatient treatment record found him to have 
5/5 strength bilaterally and that his sensory was intact 
bilaterally.  A July 2007 VA outpatient treatment record made 
identical findings, as did a July 2008 VA outpatient treatment 
record.

A June 2007 VA examination noted that the Veteran complained of 
constant pain that would travel from his neck to shoulders.  The 
neurological examination of the upper extremities found abnormal 
motor function, with findings of weakness of the right hand grip, 
though sensory function was within normal limits.  The examiner 
noted upper extremity reflexes of 2+ for the biceps and triceps 
bilaterally.  

The Veteran received another VA examination in December 2009.  
The Veteran reported radiating pain to his arms, which felt like 
an "electric shock" 3 to 4 times per day and each lasting 3 to 
4 minutes.  The examiner noted that the x-ray showed multilevel 
degenerative discogenic disease and neural foraminal narrowing of 
the cervical spine.  The examiner opined that it is at least as 
likely as not that the radicular pain the Veteran feels in his 
arms is related to his cervical spine injury, with resulting 
degenerative changes.  The examiner found that the Veteran did 
not have paralysis on examination and reported problems with 
chronic neck pain and radiating shocks of pain occurring 3-4 
times per day.  The examiner noted that his motor strength was 
decreased to 4/5 in both upper extremities, but with no muscle 
atrophy or numbness.  The examiner noted that the Veteran 
complained of difficulty with fine motor movements like screwing 
on wire nuts or working above his head as an electrician and that 
he missed 6 days per month on average due to neck pain.  

The Veteran received an EMG in May 2010.  The examiner found 
normal sensory latency right median and ulnar nerve and normal 
distal latency amplitude and conduction velocity right medial and 
ulnar below elbow and across elbow.  The examiner noted that a 
needle examination of selected right extremity muscles and 
cervical paraspinals showed no abnormal resting potentials normal 
recruitment and interference pattern.  The examiner found the EMG 
to be a normal study with no evidence of carpal tunnel syndrome, 
ulnar neuropathy, or cervical radiculopathy of right upper 
extremity.

While the record does indicate that the Veteran has reported 
upper extremity pain, and the Veteran is competent to report 
observable symptoms, the most probative medical evidence of 
record has not identified any neurological pathology consistent 
with a separate neurological disability due to his service-
connected back disability.  Under Diagnostic Code 5242, Note 1, a 
separate rating is only appropriate for objective (emphasis 
added) neurologic abnormalities.  The Veteran's complaints are 
thus far subjective reports that were not observed by a medical 
professional, such as his complaints of problems with fine motor 
movements.  The objective medical evidence would thus be more 
probative as to any objective findings of neurological 
manifestations.

The Board recognizes that the record contains competing medical 
opinions as to the presence of neurological manifestations of the 
service-connected cervical spine disability.  The Board must thus 
determine how much weight to afford the opposing opinions.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may 
weigh one medical professional's opinion over another, depending 
on factors such as the reasoning employed by the medical 
professionals and whether or not, and the extent to which, they 
reviewed prior evidence.  Id. at 470-71.  ("The probative value 
of medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusions that 
the physician reaches.").

The Board must provide adequate reasons and bases if it adopts 
one medical opinion over another.  Owens v. Brown, 7 Vet .App. 
429, 433 (1995) (noting that the Board may "favor the opinion of 
one competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases").  In 
assessing evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the weight 
of the credibility of the evidence in the adjudication of the 
merits.  See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).

The majority of the objective medical evidence does not indicate 
that the Veteran has any objective neurological manifestations 
due to the service-connected cervical spine disability.  The 
August 2004 VA examination neurological examination was normal 
and the VA outpatient treatment records generally found him to be 
neurologically normal.  Although the June 2007 VA examination 
neurological examination of the upper extremities found abnormal 
motor function, with findings of weakness of right hand grip, the 
Board finds the December 2009 VA examination to be the most 
probative as to this issue.

The Board may also find more recent medical opinions to be of 
greater probative value.  Boggs v. West, 11 Vet. App. 334 (1993) 
(affirming the denial of service connection and determining that 
"there is a plausible basis...supporting the conclusion that the 
more recent medical opinions were of greater probative value"); 
see also Burger v. Brown, 5 Vet. App. 340, 343 (1993) (affirming 
the Board's decision when it "relied upon the most recent VA 
examination").  The Board notes that the December 2009 VA 
examination and May 2010 EMG are the most recent medical opinions 
of record.

In addition to be the most recent evaluation of record, the Board 
notes that the December 2009 VA examination was also the most in-
depth analysis of the Veteran's claimed neurological 
manifestations; it was conducted with the express purpose of 
evaluating the claimed neurological disorders, which was not the 
case in the previous examinations of record.   The December 2009 
examiner also provided the most complete analysis and basis of 
his opinion regarding the Veteran's bilateral upper extremity 
symptoms, including a discussion of past medical evidence and an 
examination of the Veteran.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) (whether the physician provides the 
basis for his/her opinion goes to the weight or credibility of 
the evidence).  

Furthermore, the May 2010 EMG further supports the objective 
findings of the December 2009 VA examination, lending further 
weight to the objective findings.  Although the Veteran 
complained of intermittent temporary pain that lasted a few 
minutes and reported difficulty with fine motor movements and 
dropping objects, the examiner noted a minimal loss of strength, 
but no paralysis, numbness or atrophy.  The examiner did not 
objectively observe any other neurologic difficulties.  
Additionally, although the December 2009 EMG only studied the 
right-side, the Veteran is right hand dominant, which would be 
indicative of his having neurological manifestations as his 
complaints have been predominantly in regards to his ability to 
perform work that would predominantly use his right hand , such 
as turning screws.  The EMG further reinforced the findings of 
the December 2009 VA examiner of no objective evidence of 
neurological impairments that can be rated under the diagnostic 
codes for neurologic disabilities.  The Board finds the December 
2009 VA examination to thus be the most probative as to the issue 
of neurological manifestations. 

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 
1 Vet. App. 49, 58 (1991).  The Veteran's claim for an additional 
neurological deficiency to warrant a separate disability rating 
under the diagnostic codes pertinent to rating neurological 
disorders, essentially claimed as service connection for any 
neurological manifestations of the service-connected cervical 
spine disability, is denied.  


ORDER

Service connection for any neurological manifestations of the 
Veteran's service-connected cervical spine disability is denied.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


